ALVIN B. RUBIN, Circuit Judge,
dissenting in part:
I concur in Part I of the opinion. I respectfully dissent from Part II of the court’s opinion affirming the trial court’s refusal to certify the case as a class action.
When a plaintiff who has filed suit individually and as the representative of a class loses her individual case, her capacity to act as a representative is not ipso facto terminated. If this were the result, there would be little reason for a trial court ever to certify a class expeditiously. The short shrift procedure would be to sever the representative’s personal claims and try them: if she succeeds, class action questions can be dealt with later; if she fails, the troublesome class action is swiftly dispatched.
Rule 23(c)(1), Federal Rules of Civil Procedure, mandates that class action certification be considered at the outset of a suit: “As soon as practicable.” For many reasons, the appropriateness of class action proceedings must be dealt with at the start of a suit: to give due process notice to class members in 23(b)(3) actions that require such notice; to enable both plaintiffs and defendants properly to prepare for the trial by way of discovery and other procedures; to enable putative (b)(2) or (b)(3) class members to know whether or not the running of the statute of limitations on their individual (b)(2) or (b)(3) claims has been interrupted; and to determine whether the named plaintiffs are qualified to represent the class. See generally 7A C. Wright & A. Miller, Federal Practice and Procedure: Civil § 1785 (1972).
If a plaintiff who appears as a class representative fails to press for class action certification, later is adjudged to have no personal claim, and this adjudication results in her loss of any potential nexus with the class, we have refused to remand the action for consideration of certification as of the time when that issue should originally have been considered. E. g., Satterwhite v. City of Greenville, 5 Cir. en banc 1978, 578 F.2d 987, cert. applied for, 1979, 47 U.S.L.W. 3465.
In Satterwhite, a female applicant for employment filed a class action “on behalf of all present and prospective female employees of the city.” Id. at 990. Once the court determined that she had no grounds for her individual claim of sex discrimination in hiring, it then considered whether she had the requisite nexus with even a part of the putative class. The lack of any identity of interest with female employees or discharged employees, together with the plaintiff’s own lack of diligence in pursuing the class action claims and the procedural problems of nunc pro tunc determinations caused us to find neither the requisite nexus between Mrs. Satterwhite and the present and prospective female employees of the city that had never hired her nor any other adequate reason to remand for a belated class hearing. My brethren observe that in Satterwhite we noted in dictum that the absence of a class certification hearing might make a difference in deciding whether to allow a person to act as a class representative after her own claim had been decided adversely to her. That “dictum” was, however, a part of the rationale by which the decision was reached. The vigor*51ous dissent did not differ as to this. See id. at 1001. (Godbold, J., dissenting). I am unable to consider this expression smoke in the judicial wind.
Mrs. Armour is black and female, and she had been a hospital employee. She originally sought to represent a class composed of “all black former and present employees and applicants for employment” at the hospital. “Nexus” with a class does not depend on the merit of the class representative’s personal claim; it requires a sufficient stake in the outcome to establish that the representative is still acting as a class member and not merely as a volunteer or crusader. See id. at 992, 998-94 n.8 and 996. Despite the adjudication of her individual claim, Mrs. Armour still had an identity of interest with at least part of the putative class to assure her stake in the outcome. She pressed for a class certification hearing, the trial judge held one, and I think incorrectly, refused to certify the class. My brethren decline even to review that decision, thus making it conclusive. Despite my full respect for the intellect and diligence of federal district judges in general, and for the ability of the trial judge in this case in particular, I do not think that their rulings in such matters should be beyond appellate scrutiny.
If there is doubt that Mrs. Armour can adequately represent the class, that question should be determined after an evidentiary hearing in the trial court. Here, unlike Satterwhite, we do not know the size of the proposed class, whether or not its members are aware of the suit or what statute of limitations problems lurk in the background. It may be that Mrs. Armour lacks a claim in common with all of the members of the class she initially sought to represent, but in Title VII actions brought by class representatives who had at one time been employees, we have frequently confirmed class certification on behalf of broadly defined classes including persons not yet hired at the time the suit was filed. E. g., Watkins v. Scott Paper Co., 5 Cir. 1976, 530 F.2d 1159, 1164 & n.1, cert. denied, 429 U.S. 861, 97 S.Ct. 163, 50 L.Ed.2d 139; Pettway v. American Cast Iron Pipe Co., 5 Cir. 1974, 494 F.2d 211, 217. If the plaintiff sought to represent a class defined too widely, the trial court might, after an adequate hearing, certify a different class. I would reverse the denial of class action certification, remand for a hearing concerning the appropriate class and Mrs. Armour’s ability to represent that class and for further class action proceedings.